Title: To Benjamin Franklin from Sartine, 8 December 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin

Versailles. 8. Xbre. 1778. 
Je joins ici, Messieurs, un Manuscrit en six cayers, ayant pour titre, lettres de plusieurs Membres du Congrès &c. que l’on desire de faire imprimer. Je n’ai point voulu y donner mon Consentement sans vous l’avoir communiqué auparavant. Je vous prie en consequence d’en prendre lecture et de me marquer, en me le renvoyant ce que vous en aurez pensé.
J’ai l’honneur d’etre avec beaucoup de Consideration, Monsieur, Votre tres humble et tres obeissant serviteur
(signé) De Sartine
M. Franklin
